8/25/2020            Case 6:20-cv-00366-ADA Richardson,
                                              Document  Texas 34-3
                                                              to Waco, Filed   08/31/20
                                                                       Texas - Google Maps Page 1 of 1



                                Richardson, Texas to Waco, Texas                                  Drive 109 miles, 1 h 48 min




                                                                                             Map data ©2020 Google   10 mi



             via I-35E and I-35 S                          1 h 48 min
             Fastest route, the usual tra c                 109 miles



             via US-67 S and I-35 S                                2h
                                                            115 miles



             via I-35E                                     2 h 16 min
                                                            124 miles



     Explore Waco




      Groceries      Hotels    Gas stations Parking Lots      More




                                                                                                                     Ex. 2, p. 1
https://www.google.com/maps/dir/Richardson,+Texas/Waco,+Texas/@32.2487858,-97.6181363,9z/data=!3m1!4b1!4m14!4m13!1m5!1m1!1s0x864c1e…   1/1
